11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Curtis Eugene Taylor,                            * From the 35th District
                                                   Court of Brown County,
                                                   Trial Court No. CR21349.

Vs. No. 11-13-00169-CR                           * December 19, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Curtis Eugene Taylor’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.